__________




I)ISMISS;   Opinion issued October      30, 2012




                                                In The
                                         (rnurt Llf \1.4’Iab3
                             FifIIi Jitrirf uf rxwa ztt 1zt1ku
                                            No. 05-12-00063-CV


                                     MARK P. YABLON, Appellant

                                                      V.
                            CITIBANK (SOUTH DAKOTA), N.A., Appellee


                           On Appeal from the l93’ Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 199-00328-2011


                                  MEMORANDUM OPINION
                    Before Chief Justice Wright and Justices Francis and Lang-Miers
                                   Opinion By Chief Justice Wright

        Appellant’s brief is overdue. By order dated July 19. 2012, the Court granted appellant’s motion

to extend time to file his brief. We ordered appellant to file his brief within twenty-five days of the date of

the order. By letter dated August 24, 2012, we notified appellant the time to file his brief had expired,

directed appellant to file his brief and an extension motion within ten days, and expressly cautioned

appellant that failure to do so would result in dismissal oithe appeal. To date, appellant has not filedhis

brief an extension motion, or otherwise corresponded with the Court regarding the status of his brief.

        Accordingly, we dismiss this appeal. See TEX. R. AiP. P. 38.8(a)( I): 42.3(b)(c).



                                                                               /      /
                                                                           /
                                                           CAROI,XN WJlGH’F
                                                           CH11JUST(CE
                                                              /       /    /

l20063F.P05
                                (nurt øf Aipi.a1
                        Fift1i Diitrirt nf 1.cxwi at 1a1kis

                                       JUDGMENT
MARK P. YABLON, Appellant                           Appeal from the 199
                                                                      th
                                                                          Judicial District Court
                                                    of Collin County. Texas. (Tr.Ct.No. 199-
No. 05-I 2-00063-CV          V.                     00328-2011).
                                                    Opinion delivered by Chief Justice Wright.
ClTlBAiK (SOUTH DAKOTA) N.A..                       Justices Francis and Lang-Miers
Appellee                                            participating.


       In accordance with this Court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that appellee CitiBank (south Dakota) N.A. recover its costs of this appeal from
appellant Mark P. Yablon.


Judgment entered October 30, 2012.




                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE